DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Applicant’s argument, the Examiner has decided to issue another non-final rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3646922 B2
As regard to claim 1, JP discloses a fastening device for fastening an electrical terminal to an electrically conducting post (33), comprising: a spring (52); and a locking device (31) retaining the electrical terminal (41) on the electrically conducting post (35) in a locked position of the fastening device, the spring (52) is at least partially loaded in the locked position.
As regard to claim 2, JP discloses the spring is housed in a compartment assembled by snap fitting (see the latching features in figs. 1,3).

As regard to claim 3, JP discloses a press surface (surface retaining the post:33), the locked position is reached by exerting a pressure on the press surface in a locking direction (see paragraphs 0003, 0026).
As regard to claim 4, JP discloses a hollow shank (43a) extending to either side of the fastening device from the press surface toward a surface opposite the press surface in the locking direction (see fig. 3), the hollow shank is dimensioned to house the electrically conducting post (33).
As regard to claim 7, JP 3646922 discloses the hollow shank (43a) has at least one opening on a lateral wall provided to receive a portion of the locking device.
As regard to claim 8, JP 3646922 discloses the locking device (31) includes a retaining circlip (43) that is resilient deformable and inserted into the locking device by sliding in an insertion direction transverse to the locking direction (see figs. 1-4).
As regard to claim 9, JP 3646922 discloses the spring (52) and the locking device are integrally formed in a single piece (fig. 3).
As regard to claim 11, JP 3646922 discloses an electrical terminal (41)  having a first portion to which an electrical cable (w) is configured to be connected and a second portion having a through hole receiving an electrically conducting post (33); and a fastening device including a spring (52) and a locking device (31) retaining the electrical terminal on the electrically conducting post  (33) in a locked position of the fastening device, the spring (52) is at least partially loaded in the locked position, the spring is in at least partial contact with an inner wall of the through hole of the electrical terminal (41).
As regard to claim 12, JP 3646922 discloses the electrical terminal (41 or 60) has a protuberance providing a bearing surface for the spring (52).
As regard to claim 13, JP 3646922 discloses the electrical terminal (41 or 60) has a flat projection (61) partially extending from the second portion toward a center of the through hole of the electrical terminal (fig. 5) and in a plane parallel to the bearing surface. 
As regard to claim 14, JP 3646922 discloses the locking device (31) has a groove formed by the flange (38) and a portion of the electrical terminal (41) is adapted to slide in the groove.
As regard to claim 15, JP 3646922 discloses the locking device (31) and the electrical terminal (41) are attached to each other by positive locking (see fig. 1 or figs. 5-7).
As regard to claim 16, JP 3646922 discloses a press surface of the fastening device (31 or 28 and 60) is disposed such that the locked position is reached by exerting a pressure on the press surface in a locking direction, (see paragraphs 0003, 0026) the locking direction being transverse to a central axis of the through hole of the electrical terminal (41 or 10).
As regard to claim 17, JP 3646922 discloses the spring (52) is a radial spring (52) and, in the locked position, a direction of a restoring force exerted by the spring (52) is transverse to a longitudinal central axis of the through hole of the electrical terminal.
As regard to claim 18, JP 3646922 discloses the electrical terminal  (60) has a flat projection (10 or 61) partially extending from the second portion toward a center of the through hole of the electrical terminal.
As regard to claim 19, JP 3646922 discloses an electrical terminal to an electrically conducting post (33), comprising: providing the electrically conductive post (33) having a head capable of being welded to a support; providing a fastening device (31) including a spring and a locking device; fitting the electrical terminal  (41 or 61) and the fastening device on the post (33) with the post extending through the electrical terminal and the fastening device, the electrical terminal (41, 61) is positioned between the head of the post  (33) and the fastening device (28 or 36) ; and exerting a pressure in a locking direction on a press surface (36 and 38) of the fastening device until the locking device reaches a locked position retaining the electrical terminal on the post, the spring (52) is at least partially loaded in the locked position.
As regard to claim 20, JP 3646922 discloses a direction for fitting the electrical terminal (41 or 60) and the fastening device (41 or 28, 61) on the post (33) is parallel to the locking direction and a longitudinal central axis of the post.
As regard to claim 21, JP 3646922 discloses the locking device (41 or 28, 60) includes a through orifice adapted for the post (35) to pass through, the through orifice has a shape obtained by partially overlapping a pair of circles of different diameters.
As regard to claim 22, JP 3646922 discloses: in the fitting step (see fig. 5), a center of the circle with the larger diameter is aligned with a longitudinal central axis of the post (33).
As regard to claim 23, JP 3646922 discloses: in the exerting step (see fig. 5), a center of the circle with the smaller diameter is aligned with the longitudinal central axis of the post (33).
As regard to claim 24, JP 3646922 discloses a fastening assembly to an electrically conducting post (33), comprising: providing the fastening assembly (41 or 28, 61) including an electrical terminal and a fastening device, the fastening device having a spring and a locking device; fitting the fastening assembly on the post (33) with the post extending through the fastening assembly, the spring is at least partially in contact with the post (33); and exerting a pressure in a locking direction on a press surface of the fastening device until the locking device reaches a locked position retaining the electrical terminal on the post, the spring  (52) is at least partially loaded in the locked position.
As regard to claim 25, JP 3646922 discloses the locking direction is transverse to a direction for fitting the fastening assembly (41 or 28, 61)   on the post and to a longitudinal central axis of the post (33). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP  3646922 B2.
Regarding claim 5, JP discloses the aforementioned limitations, but fails to explicitly disclose a second spring. It would have been obvious to one having ordinary skill in the art to add second spring, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one having ordinary skill in the art to add second spring with different configuration in order to increase snapping features in JP device. 
Regarding claim 10, JP discloses the aforementioned limitations including the locking device includes a through orifice (5) adapted for a post to pass through, the through orifice has a shape obtained by partially overlapping a pair of circles (see fig. 7); but fails to have explicitly circle of different diameters. It would have been obvious matter of design choice to have explicitly circle of different diameters, such a modification would have involved a mere change in the size of the component.  A change in size for a multiplied effect is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have explicitly circle of different diameters in order to meet the post configuration in JP device. 
Response to Argument
Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection.
                                       	            Conclusion
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        10/18/2022